Exhibit 10.1






FIRST AMENDMENT TO CREDIT AGREEMENT
 
THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of December 13, 2019 by and among The Andersons Marathon Holdings LLC, a
Delaware limited liability company (the “Borrower”), the Lenders signatory
hereto, and CoBank, ACB, a federally chartered instrumentality of the United
States, in its capacity as administrative agent for the Lenders (in such
capacity, the “Administrative Agent”).
The Borrower, the Guarantors from time to time party thereto, the Lenders from
time to time party thereto and the Administrative Agent are parties to a Credit
Agreement dated as of October 1, 2019 (as amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Credit Agreement”). As used in
these recitals, capitalized terms used but not defined herein shall have the
meanings given them in the Credit Agreement.
The Borrower has requested that the Administrative Agent and the Lenders agree
to amend certain terms and provisions of the Credit Agreement, and the
Administrative Agent and the Lenders are willing to grant such request on the
terms and subject to the conditions set forth herein.
ACCORDINGLY, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
Section 1.    Definitions. As used herein, capitalized terms defined in the
Credit Agreement and not otherwise defined herein shall have the meanings given
them in the Credit Agreement.
Section 2.    Amendments to the Credit Agreement. The Credit Agreement is hereby
amended as follows:
(a)    Amendment to Section 1.1 of the Credit Agreement (Definitions). Section
1.1 of the Credit Agreement is amended by amending and restating the following
definitions:
“‘Term Commitment Termination Date’ means December 15, 2021.”
“‘Unused Commitment Fee’ means any Unused Revolving Term Commitment Fee or
Unused Term Commitment Fee.”
(b)    Amendment to Section 1.1 of the Credit Agreement (Definitions). Section
1.1 of the Credit Agreement is further amended by adding the following
definitions:
“‘Aggregate Term Commitment Amount’ means $70,000,000, constituting the sum of
the Term Commitments of the Term Lenders as of the Closing Date, subject to
adjustment in accordance with Sections 2.1(a) and 2.1(d).”
“‘First Amendment Effective Date’ means December 13, 2019.”
“‘Unused Revolving Term Commitment Fee’ has the meaning specified in Section
2.6(a)(i).”
“‘Unused Term Commitment Fee’ has the meaning specified in Section 2.6(a)(ii).”
(c)    Amendment to Section 2.1(a) of the Credit Agreement (Term Commitments).
Section 2.1(a) of the Credit Agreement is amended and restated in its entirety
to read as follows:





--------------------------------------------------------------------------------





“(a)    Term Commitments. Subject to the terms and conditions hereof and relying
upon the representations and warranties of the Loan Parties set forth herein and
in the other Loan Documents, each Term Lender severally agrees to make Term
Advances to the Borrower at any time or from time to time on or after the
Closing Date to the Term Commitment Termination Date in an aggregate amount at
any time outstanding not to exceed such Term Lender’s Pro Rata Share of each
Borrowing from time to time requested by the Borrower under the Term Facility;
provided that, after giving effect to each such Term Advance, (i) the aggregate
principal amount of such Lender’s Term Advances shall not exceed its Term
Commitment and (ii) the aggregate principal amount of all Term Advances extended
by all Term Lenders (including any Term Advances that are outstanding or have
been repaid) shall not exceed the Aggregate Term Commitment Amount. Each request
by the Borrower for a Term Advance shall be deemed to be a representation by the
Borrower that it shall be in compliance with the proviso at the end of the
preceding sentence and with Article IV both before and after giving effect to
the requested Term Borrowing. The Term Facility is not a revolving facility; any
Term Advances that are repaid may not be re-advanced hereunder. The Aggregate
Term Commitment Amount shall be automatically and permanently reduced (A)
dollar-for-dollar by the amount of each Term Borrowing on the date of such Term
Borrowing and (B) to zero on the Term Commitment Termination Date.”
(d)    Amendment to Section 2.1(d) of the Credit Agreement (Repayment of Term
Advances). Section 2.1(d) of the Credit Agreement is amended and restated in its
entirety to read as follows:
“(d)    Repayment of Term Advances. In addition to any prepayments made pursuant
to Sections 2.11 and 2.12, the Borrower shall pay the aggregate outstanding
principal balance of the Term Facility in successive installments of $3,000,000
each, due and payable on the 20th day of each November, February, May and August
commencing November 20, 2020, and in one final installment on the Maturity Date
for the Term Facility when the entire remaining outstanding principal balance of
the Term Facility, together with all outstanding interest thereon and unpaid
fees with respect thereto, shall be due and payable in full. The Aggregate Term
Commitment Amount shall be automatically and permanently reduced
dollar-for-dollar by the amount of $3,000,000 on the 20th day of each November,
February, May and August commencing November 20, 2020.”
(e)    Amendment to Section 2.6(a) of the Credit Agreement (Unused Commitment
Fee). Section 2.6(a) of the Credit Agreement is amended and restated in its
entirety to read as follows:
“(a)    Unused Commitment Fee.
(i)    Unused Revolving Term Commitment Fee. Accruing from the Closing Date
until the Maturity Date of the Revolving Term Facility, the Borrower agrees to
pay to the Administrative Agent for the account of each Revolving Term Lender
according to its Pro Rata Share, a nonrefundable unused commitment fee (each, an
“Unused Revolving Term Commitment Fee”) equal to the Unused Commitment Fee Rate
(computed on the basis of a year of 360 days, as the case may be, and actual
days elapsed) multiplied by the average daily difference between the amount of
(i) the Aggregate Revolving Term Commitment Amount and (ii) the Revolving Term
Facility Usage; provided, however, that any Unused Revolving Term Commitment Fee
accrued with respect to the Revolving Term Commitment of a Defaulting Lender
during the period prior to the time such Lender became a Defaulting Lender and
unpaid at such time shall not be payable by the Borrower so long as such Lender
shall be a Defaulting Lender except to the extent that such Unused Revolving
Term Commitment Fee shall otherwise have been due and payable by the Borrower
prior to such time; and provided further that no Unused Revolving Term
Commitment Fee shall accrue with respect to the Revolving Term Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. Subject
to the provisos in the directly preceding sentence, all Unused





--------------------------------------------------------------------------------



Revolving Term Commitment Fees shall be payable on each Interest Payment Date in
arrears through the last day of the immediately preceding calendar month.
(ii)    Unused Term Commitment Fee. Accruing from the First Amendment Effective
Date until the Term Commitment Termination Date, the Borrower agrees to pay to
the Administrative Agent for the account of each Term Lender according to its
Pro Rata Share, a nonrefundable unused commitment fee (each, an “Unused Term
Commitment Fee”) equal to the Unused Commitment Fee Rate (computed on the basis
of a year of 360 days, as the case may be, and actual days elapsed) multiplied
by the average daily difference between the amount of (i) the Aggregate Term
Commitment Amount as of the Closing Date less any mandatory reductions occurring
on or after November 20, 2020 pursuant to Section 2.1(d) and (ii) the
outstanding principal balance of all Term Advances; provided, however, that any
Unused Term Commitment Fee accrued with respect to the Term Commitment of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender except to the extent that
such Unused Term Commitment Fee shall otherwise have been due and payable by the
Borrower prior to such time; and provided further that no Unused Term Commitment
Fee shall accrue with respect to the Term Commitment of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender. Subject to the provisos in the
directly preceding sentence, all Unused Term Commitment Fees shall be payable on
each Interest Payment Date in arrears through the last day of the immediately
preceding calendar month.”
(f)    Amendment to Section 8.2 of the Credit Agreement (Minimum Net Worth).
Section 8.2 of the Credit Agreement is amended by deleting “$400,000,000”
therefrom and inserting “$300,000,000” in substitution therefor.
(g)    Amendment to Exhibit B to the Credit Agreement (Compliance Certificate).
Exhibit B to the Credit Agreement is amended and restated in its entirety in the
form of Exhibit B attached hereto.
Section 3.    No Waiver; No Other Changes. The execution of this Amendment or
any documents, agreements and certificates contemplated hereunder shall not be
deemed to be a waiver of any Default or Event of Default or any other breach,
default or event of default under any Loan Document or other document held by
the Administrative Agent or any Lender, whether or not known to the
Administrative Agent or any Lender and whether or not existing on the date of
this Amendment. Except as expressly set forth herein, all terms of the Credit
Agreement and each of the other Loan Documents remain in full force and effect.
Section 4.    References. All references in the Credit Agreement to “this
Agreement” shall be deemed to refer to the Credit Agreement as amended hereby,
and any and all references in any other Loan Documents to the Credit Agreement
shall be deemed to refer to the Credit Agreement as amended hereby.
Section 5.    Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Secured Parties as follows:
(a)    The Borrower has the full power to enter into, execute, deliver and carry
out this Amendment and the other documents delivered hereunder to which it is a
party (the “Amendment Documents”) and to perform its obligations under the
Amendment Documents to which it is a party and the Credit Agreement as amended
hereby, and all such actions have been duly authorized by all necessary
proceedings on its part. Each of the Amendment Documents (i) has been duly and
validly executed and delivered by the Borrower and (ii) constitutes legal, valid
and binding obligations of the Borrower, enforceable against the Borrower in
accordance with its terms.





--------------------------------------------------------------------------------





(b)    Neither the execution and delivery of the Amendment Documents nor the
consummation of the transactions herein or therein contemplated nor compliance
with the terms and provisions hereof or thereof by any of them or by the Credit
Agreement as amended hereby will (i) conflict with or constitute a material
default under (x) the terms and conditions of the Organizational Documents of
the Borrower, (y) any Material Agreement to which the Borrower is a party or by
which it is bound or to which it is subject, (z) any applicable Law or any
order, writ, judgment, injunction or decree to the Borrower is a party or by
which it is bound or to which it or its properties is subject, or (ii) result in
the creation or enforcement of any Lien, charge or encumbrance upon any property
(now or hereafter acquired) of the Borrower (other than Liens granted under the
Loan Documents).
(c)    All of the representations and warranties contained in the Loan
Documents, including without limitation in Article V of the Credit Agreement,
are correct in all material respects on and as of the date hereof as though made
on and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties are correct in all material respects as of such date; provided
that any representation or warranty that is qualified by materiality or Material
Adverse Change is correct in all respects as though made on and as of the
applicable date.
(d)    No event has occurred and is continuing, or would result from the
execution and delivery of the Amendment Documents, which constitutes a Default
or an Event of Default.
Section 6.    Effectiveness. The amendments set forth in Section 2 shall be
effective only if the Administrative Agent has received, on or before the date
of this Amendment, each of the following, each in form and substance acceptable
to the Administrative Agent in its sole discretion:
(a)    this Amendment, duly executed by the parties hereto;
(b)    a certificate of the secretary or other appropriate officer of the
Borrower certifying that (i) the execution, delivery and performance of the
Amendment Documents were duly approved by all necessary action of the Governing
Board of the Borrower, and attaching true and correct copies of the applicable
resolutions granting such approval; (ii) the Organizational Documents of the
Borrower, which were certified and delivered to the Administrative Agent
pursuant to the most recent certificate of secretary given by the Borrower to
the Administrative Agent (the “Prior Certificate”), continue in full force and
effect and have not been amended or otherwise modified except as set forth in
the certificate to be delivered as of the date hereof; and (iii) the officers
and agents of the Borrower who have been certified to the Administrative Agent
pursuant to the Prior Certificate as being authorized to sign and to act on
behalf of the Borrower continue to be so authorized or setting forth the sample
signatures of each of the officers and agents of the Borrower authorized to
execute and deliver this Amendment and all other documents, agreements and
certificates on behalf of the Borrower; and
(c)    payment in immediately available funds of all fees and expenses due and
payable pursuant to Section 8 hereof to the extent invoiced on or prior to the
date hereof.
Section 7.    Release of the Administrative Agent and the Secured Parties. The
Borrower hereby absolutely and unconditionally releases and forever discharges
the Administrative Agent and the other Secured Parties, and any and all
participants, Related Parties, successors and assigns thereof, together with all
of the present and former Directors, officers, employees, agents, attorneys of
any of the foregoing, from any and all claims, demands or causes of action of
any kind, nature or description, whether arising in law or equity or upon
contract or tort or under any state or federal law or otherwise, which the
Borrower has had, now has or has made claim to have against any such Person for
or by reason of any act, omission, matter, cause or thing whatsoever occurring
or arising prior to the date of this Amendment, whether such claims, demands and
causes of action are matured or unmatured or known or unknown, in each case to
the extent arising in connection with any of the Loan Documents.





--------------------------------------------------------------------------------





Section 8.    Costs and Expenses. The Borrower hereby reaffirms its agreement
under Section 11.3 of the Credit Agreement to pay or reimburse the
Administrative Agent on demand for all reasonable out-of-pocket expenses paid or
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and each other agent of the Administrative Agent), in connection with the
preparation, negotiation, execution, delivery and administration of this
Amendment and the other documents, agreements and certificates contemplated
hereunder (whether or not the transactions contemplated hereby or thereby shall
be consummated).
Section 9.    Miscellaneous. This Amendment shall be governed by, and construed
in accordance with, the laws of the State of New York. This Amendment, together
with the Credit Agreement as amended hereby and the other Loan Documents,
comprises the final and complete integration of all prior expressions by the
parties hereto with respect to the subject matter hereof and shall constitute
the entire agreement among the parties hereto with respect to such subject
matter, superseding all prior oral or written understandings. Any provision of
this Amendment which is prohibited or unenforceable shall be ineffective to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts, taken together, shall constitute but
one and the same instrument. Delivery of an executed counterpart of a signature
page to this Amendment by facsimile or by e-mail transmission of a PDF or
similar copy shall be equally as effective as delivery of a manually executed
counterpart of this Amendment. Any party delivering an executed counterpart
signature page by facsimile or by e-mail transmission shall also deliver a
manually executed counterpart, but the failure to deliver a manually executed
counterpart shall not affect the validity, enforceability or binding effect of
this Amendment.
Signature pages follow.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be signed
by their duly authorized officers as of the day and year first above written.


THE ANDERSONS MARATHON HOLDINGS LLC, as Borrower




By:
Name: Brian K. Walz
Title: Vice President & Treasurer of The Andersons, Inc.





--------------------------------------------------------------------------------





COBANK, ACB, as Administrative Agent and Issuing Lender




By:
Name:
Title:







--------------------------------------------------------------------------------





COBANK, FCB, as a Lender




By:     
Name:     
Title:
    





--------------------------------------------------------------------------------







FARM CREDIT MID-AMERICA, PCA, as a Lender




By:     
Name:     
Title:
    











--------------------------------------------------------------------------------





METROPOLITAN LIFE INSURANCE COMPANY, a New York corporation, as a Lender


By: MetLife Investment Management, LLC, a Delaware limited liability company,
its investment manager




By:     
Name:
Title:
    





--------------------------------------------------------------------------------





BANK OF THE WEST, as a Lender




By:     
Name:
Title:
    





--------------------------------------------------------------------------------







CONSENT OF VOTING PARTICIPANTS


FARM CREDIT EAST, ACA, as a Voting Participant




By: _________________________ _________
Name: ________________________________
Title: _________________________________
FARM CREDIT SERVICES OF AMERICA, FLCA, as a Voting Participant




By: ___________________________ _______
Name: ________________________________
Title: _________________________________
GREENSTONE FARM CREDIT SERVICES, FLCA, as a Voting Participant




By: ____________________ ______________
Name: ________________________________
Title: _________________________________
 






--------------------------------------------------------------------------------







EXHIBIT B
COMPLIANCE CERTIFICATE
Financial Statement Date: _______________
To:    CoBank, ACB
6340 S. Fiddlers Green Circle
Greenwood Village, Colorado 80111
Attention: Credit Information Services


Reference is made to that certain Credit Agreement, dated as of October 1, 2019
(as may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among THE ANDERSONS MARATHON HOLDINGS LLC,
a Delaware limited liability company (the “Borrower”), the Guarantors from time
to time party thereto, the Lenders from time to time party thereto, and COBANK,
ACB, as administrative agent (the “Administrative Agent”). Any capitalized terms
used but not defined in this Compliance Certificate shall have the meaning given
to such terms in the Credit Agreement.
The undersigned hereby certifies, solely in his or her corporate capacity and
not individually, as of the date hereof that he/she is an officer of The
Andersons, Inc., as Manager of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on behalf of the Borrower, and that:
1.    Attached as Annex I hereto are the [monthly financial statements][annual
financial statements] required by Article VI of the Credit Agreement, which
financial statements have been prepared in accordance with the Credit Agreement.
2.    The undersigned has reviewed and is familiar with the terms of the Credit
Agreement and has made or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements.
3.    A review of the activities of the Borrower and its Subsidiaries during
such fiscal period has been made under the supervision of the undersigned with a
view to determining whether during such fiscal period the Borrower and its
Subsidiaries performed and observed all their obligations under the Loan
Documents, and to the best Knowledge of the undersigned at the end of such
fiscal period there did not exist any Default or Event of Default [or, if a
Default or Event of Default exists, describe its nature, period of existence and
what action Borrower has taken and is taking with respect thereto].
4.    The representations and warranties of the Borrower contained in Article V
of the Credit Agreement or which are contained in the Loan Documents are true
and correct on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date.
5.    The financial covenant analyses and information attached as Annex II
hereto are hereby made a part hereof and are true and accurate for the
applicable period on and as of the date of this Certificate.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Certificate on behalf of
the Borrower as of ________________________, 20__.




THE ANDERSONS MARATHON HOLDINGS LLC


By: ____________________________________
Name: __________________________________
Title: ___________________________________
   





--------------------------------------------------------------------------------





Annex I to Exhibit B


FINANCIAL STATEMENTS


See attached.







--------------------------------------------------------------------------------





Annex II to Exhibit B


FINANCIAL COVENANT CALCULATIONS


See attached.









































































































--------------------------------------------------------------------------------







THE ANDERSONS MARATHON HOLDINGS LLC
Compliance Report
For the Period Ended ____________


I.Section 8.1 Minimum Working Capital



1.
Current assets
 
$
 
2.
plus the Revolving Term Facility Availability Amount (less the amount that would
be considered a current liability under GAAP if the Revolving Term Facility was
fully advanced)
 
$
 
3.
minus current liabilities
 
$
 
4.
Working Capital (line 1 plus line 2 minus line 3)
 
$
 
 
 
 
 
 
 
Minimum required Working Capital
 
$
73,000,000.00
 
 
 
 
 
 
In Compliance
 
 
Yes
No



Covenant: The Borrower will maintain the Working Capital of the Consolidated
Group as of the last day of each month at not less than $73,000,000.


II.Section 8.2 Minimum Net Worth



1.
Total assets
 
$
 
2.
minus total liabilities
 
$
 
3.
Net Worth (line 1 minus line 2)
 
$
 
Minimum required Net Worth
 
$
300,000,000.00
In Compliance
 
Yes
No



Covenant: The Borrower will maintain the Net Worth of the Consolidated Group as
of the last day of each month at not less than $300,000,000.


III.Consolidated EBITDA (as of the end of each fiscal year)



1.
Net Income
 
$
 
2.
plus interest expense
 
$
 
3.
plus income tax expense
 
$
 
4.
plus depreciation and amortization
 
$
 
5.
plus non-operating, non-cash and non-recurring costs and expenses
 
$
 
6.
minus non-operating, non-cash and non-recurring income or gains
 
$
 
7.
EBITDA (line 1 plus lines 2 through 5 minus line 6)
 
$
 










